Citation Nr: 0805360	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  98-15 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease and degenerative disc disease, currently evaluated as 
40 percent disabling.

2.  Entitlement to an initial evaluation in excess of 40 
percent for right leg sciatica syndrome.

3.  Entitlement to an effective date earlier than March 25, 
2003, for award of a total rating based on individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from March 1969 to 
March 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in February 1998 
(denying a rating higher than 10 percent for lumbosacral 
strain), February 2000 (granting a rating of 40 percent, but 
no more, for lumbosacral strain), and July 2003 (granting 
service connection for sciatica syndrome of the right leg 
with an assigned initial rating of 40 percent, and also 
granting entitlement to a TDIU effective March 25, 2003).

Inasmuch as one of the claims on appeal involves a request 
for higher initial rating following the grant of service 
connection, the Board has characterized that issue in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already service 
connected).  

In August 2005, the Board issued a decision denying the 
issues on appeal.  The veteran thereupon appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which, in an order dated June 15, 2006, 
granted a Joint Motion for Partial Remand (Joint Motion) and 
vacated the Board's decision.  The Court's order directed the 
Board to consider whether extraschedular rating pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2006) is 
warranted; the issue of entitlement to earlier effective date 
for a TDIU was determined to be "inextricably intertwined" 
and was remanded with the increased rating claims.

In October 2006 and in March 2007 the Board remanded the case 
to the RO, via the Appeals Management Center (AMC) in 
Washington, D.C. for actions in compliance with the Court's 
order.

For the reasons expressed below, the appeal is again REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.

REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted, 
even though such action will, regrettably, further delay an 
appellate decision on the claim.  

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Id.  Because the RO 
did not fully comply with the directives of the Board's prior 
remands in this appeal, another remand is warranted.

The Court's remand to the Board in June 2006 directed the 
Board to consider whether extraschedular rating is 
appropriate for the back or leg condition, and to consider 
whether "staged ratings" are appropriate for the service-
connected sciatica.

In compliance with the Court's order, the Board's October 
2006 remand to the RO directed the RO to refer the claim the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service for consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  

(The Board notes at this point that 38 C.F.R. § 3.321(b)(1) 
refers to extraschedular compensation for individual claims.  
Extraschedular review in context of a TDIU is performed per 
38 C.F.R. § 4.16(b) and was not requested by the Court or by 
the Board.)

When the file was returned to the Board for appellate review 
in March 2007 there was indication that the claim had been 
submitted for extraschedular review but the outcome of that 
review was not of record.  The Board therefore remanded the 
case once again in March 2007 specifically instructing the RO 
to consider the outcome of the extraschedular review and, if 
the benefits sought were not granted, to issue the veteran a 
Supplemental Statement of the Case (SSOC) and return the case 
to the Board for further appellate review.

The case has been returned to the Board.  The extraschedular 
review, dated in July 2007, addresses extraschedular review 
of individual employability (as noted above, extraschedular 
rating under 38 C.F.R. § 4.16 was not requested by the Court 
or by the Board).  Neither the extraschedular review by the 
Director of Compensation and Pension Services, nor the 
subsequent SSOC issued in September 2007, addresses 
entitlement to extraschedular compensation for the back and 
leg disabilities under 38 C.F.R. § 3.321(b) as directed by 
the Court and by the Board.

The Board accordingly finds that the matter must be remanded 
again for compliance with the instructions of the original 
remand.

In addition to the actions above, the Board notes that 
several recent cases have significantly redefined VA's duty 
to notify and assist under the VCAA in regard to claims for 
increased rating.  See especially Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. 
Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).  The RO 
should accordingly send a letter to the veteran advising him 
of VA's duties to notify and assist in claims for increased 
rating, in accordance with the current definition of those 
duties.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran a 
letter advising him of the evidence 
required to support entitlement to 
increased rating for service-connected 
disability and entitlement to a TDIU and 
of the respective duties of VA and the 
claimant in obtaining such evidence, in 
accordance with the VCAA and current case 
law.

2.  The RO must refer the veteran's 
service-connected back and leg 
disabilities on appeal to the Under 
Secretary for Benefits or to the Director, 
Compensation and Pension Service for 
consideration of extraschedular evaluation 
of the service-connected back and/or leg 
disabilities pursuant to 38 C.F.R. 
§ 3.321(b)(1).

3.  On completion of the above, the RO 
should review the evidence and determine 
whether any of the veteran's claims on 
appeal may be granted.

4.  For any benefits on appeal that are 
not granted, the RO should furnish the 
veteran with an appropriate SSOC and 
provide him with an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

